
	
		II
		112th CONGRESS
		1st Session
		S. 310
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2011
			Mr. Coburn (for himself,
			 Mr. Udall of Colorado, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To end unemployment payments to jobless
		  millionaires.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ending Unemployment Payments to
			 Jobless Millionaires Act of 2011.
		2.Ending
			 unemployment payments to jobless millionaires
			(a)ProhibitionNotwithstanding
			 any other provision of law, no Federal funds may be used to make payments of
			 unemployment compensation (including such compensation under the Federal-State
			 Extended Compensation Act of 1970 and the emergency unemployment compensation
			 program under title IV of the Supplemental Appropriations Act, 2008) in a year
			 to an individual whose resources in the preceding year was equal to or greater
			 than $1,000,000. For purposes of the preceding sentence, with respect to a
			 year, an individual's resources shall be determined in the same manner as a
			 subsidy eligible individual's resources are determined for the year under
			 section 1860D–14(a)(3)(E) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(E)).
			(b)Effective
			 dateThe prohibition under subsection (a) shall apply to weeks of
			 unemployment beginning on or after the date of the enactment of this
			 Act.
			
